The appellant moved for a rehearing.
The following opinion was filed February 7, 1922:
Per Curiam.
Upon a motion for a rehearing the appellant calls attention to the fact that although he was convicted on August 6th and sentenced on August 18th, nevertheless he continued to act as county judge until the 20th day of September, at which time his successor qualified and assumed the office; that he was paid the salary of the office up to and including August 31st; that he is at least entitled to the salary for the period between August 31st and September 20th, during which time he actuálly occupied the office. This contention is made for the first time upon the motion for a rehearing. Whether appellant is entitled to the salary of the office during such twenty-day period de*136.pends upon special considerations not raised or involved in the theory upon 'which the case has been prosecuted. The cause of action set out in the complaint is for. the salary of the office during the entire period for which it was withheld from appellant. The theory upon which he claimed to have been entitled thereto is fully reviewed in the opinion. His right to the salary during the twenty-day period involves considerations distinct from those heretofore urged upon the county board, the circuit court, or this court, and a claim which was not presented to the county board.
The cause of action set out in the plaintiff’s complaint is probably sufficient as a matter of pleading to enable him to recover his salary for any part of the period covered thereby to which he may lawfúlly be entitled. He should, however, have called to the attention of the trial court as well as the county board the distinct nature of his claim for salary for the twenty-day period. As the claim was presented to the county board and as the case was prosecuted, neither the trial court nor the county board had an opportunity to pass upon the question now raised. It is well established that matters not called to the attention of the court and opposing parties during the trial, so that in the determination of the issues they may be given due consideration, are effectually waived and cannot thereafter be urged as grounds for a new trial or for a reversal of the judgment on appeal. Congar v. Chamberlain, 14 Wis. 258; Harrington v. Downing, 166 Wis. 582, 166 N. W. 318. An application of this rule in its full vigor would require a holding that plaintiff has waived his right to the salary of the office during the twenty-day period. While we should not entertain the question thus presented for the first time upon a motion for a rehearing, we are not disposed to absolutely foreclose the plaintiff from recovering the salary for the twenty-day period if he be entitled thereto — a question upon which it must be understood we express no opinion.
We- feel that the plaintiff should have the opportunity, if he so desires, of presenting his claim for the salary during *137the twenty-day period to the county board and to pursue the usual remedies for its recovery. The judgment in this case, therefore, will be without prejudice to the rights of the plaintiff in such respect The cause of action involved herein will not be considered as including the cause of action for the salary for the twenty-day period, and the judgment herein will not be res ad judicata in any proceedings instituted for a recovery of such salary. Otherwise the motion for rehearing will be denied.
So ordered.